NUMBER 13-02-194-CV
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI

 
 
SONIA
RODRIGUEZ D/B/A SONIA=S BAIL BONDS,                    Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                          Appellee.
 

 
                        On appeal from the 138th District Court
                                 of Cameron County, Texas.
 
 

                                   O
P I N I O N
 
                   Before Justices Dorsey, Rodriguez, and Castillo
                                       Opinion
Per Curiam
 




Appellant,
SONIA RODRIGUEZ D/B/A SONIA=S
BAIL BONDS,
perfected an appeal from a judgment entered by the 138th
District Court of Cameron County, Texas, in cause number 01-05-2234-B.  No clerk=s record has been filed due to
appellant=s failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record.  
If
the trial court clerk fails to file the clerk=s
record because the appellant failed to pay or make arrangements to pay the
clerk=s fee for preparing the clerk=s record, the appellate court may
dismiss the appeal for want of prosecution unless the appellant was entitled to
proceed without payment of costs.  Tex. R. App. P. 37.3(b).
On May 10, 2002, notice was given to all parties
that this appeal was subject to dismissal pursuant to Tex. R. App. P. 37.3(b).  Appellant was given ten days to explain why
the cause should not be dismissed.  To
date, no response has been received from appellant. 
The
Court, having examined and fully considered the documents on file, appellant=s failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record,  this Court=s notice, and appellant=s failure to respond, is of the
opinion that the appeal should be dismissed for want of prosecution. The appeal
is hereby DISMISSED FOR WANT OF PROSECUTION.
PER
CURIAM
 
Do not publish.
Tex. R.
App. P. 47.3.
Opinion delivered and filed
this the 20th
day of June, 2002.